 



Exhibit 10.8
ASSIGNMENT AGREEMENT
     This Agreement made as of 6th June 2000 is by and between DR. BENJAMIN
CHAIN of 829 Finchley Rd., London NWII 8AJ, UK (the “Assignor”) and MINDSET
BIOPHARMACEUTICALS (USA), INC. a Delaware corporation, having an office at c/o
Miller, Canfield, Paddock and Stone P.L.L.C., 1450 Broadway, New York, New York
10018 (the “Assignee”)
     WHEREAS, Assignor has made certain inventions relating to chimeric peptides
which are described in a patent application identified in Schedule A attached
hereto (the “Patent Application”);
     WHEREAS, Assignor desires to sell, assign, transfer and convey to Assignee,
its successors and assigns, Assignor's entire right, title and interest
throughout the world in and to the aforesaid Patent Application and patents
issuing thereon to the full end of the term or terms of any said patents;
     AssigneeAssigneeAssignor;
     NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, the parties hereto hereby agree as follows:
     1. Definitions
          (a) “Calendar Year” shall mean any consecutive period of twelve months
commencing on the first day of January of any year.
          (b) “Assignee Entity” shall mean any company or other legal entity
which controls, or is controlled by, or is under common control with, Assignee;
control means the holding of twenty five and one tenth percent (25.1%) or more
of (i) the capital and/or (ii) the voting rights and/or (iii) the right to elect
or appoint directors,
          (c) “Date of First Commercial Sale” shall mean the date the Product is
first sold, marketed, or publically made available for sale. Product distributed
or used for clinical trial purposes shall not be considered sold, marketed or
made publicly available for sale and shall not constitute first commercial sale
          (d) “Product” shall mean all products, drugs, diagnostic reagents,
diagnostic methods, therapeutic agents and therapeutic methods covered in whole
or in part by a Valid Claim contained in any Patent in the country in which any
such product or any part thereof is made, used or sold or a method which is
covered in whole or in part by a Valid Claim contained in any Patent Rights in
the

 



--------------------------------------------------------------------------------



 



country in which any such process is used or in which such product or part
thereof is used or sold.
          (e) “Net Sales” shall mean the total amount invoiced in connection
with sales of the Product to any person or entity that is not a Assignee Entity
or a licensee or sublicensee of Assignee or a Assignee Entity, after deduction
of all of the following to the extent applicable to such sales:
less: (A) credits and allowances or adjustments (consistent with generally
accepted accounting principles,) granted to such customers on account of
rejections, recalls or returns of the Product previously sold; and (B) any trade
and cash discounts, rebates, including government rebates, granted in connection
with sale of Product to such customers; (C) sales, tariff duties and/or use
taxes directly imposed and with reference to particular sales; and (D) outbound
transportation prepaid or allowed, amounts allowed or credited on returns,
export licenses, import duties, value added tax, and prepaid freight.
          (f) “Payment Term” shall mean the period of time commencing on the
date hereof and continuing on a country-by-country basis, if not previously
terminated under the terms of this Agreement, for fifteen (15) years) from the
Date of First Commercial Sale in such country or until the expiration date of
the Patent, whichever shall be later.
          (g) Valid Claim” shall mean a claim of the Patent which has not
expired and which has not been held revoked, invalid or unenforceable by
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed with the time allowed for appeal having expired, and
which has not been admitted to be invalid through reissue or disclaimer or
otherwise.
     2. Payments for Assignment
          (a) In consideration for the assignment of the Patent Application by
Assignor to Assignee, and during the Payment Term, with respect to each Product,
Assignee shall pay to Assignor a royalty of one and one half per cent (1.5%) of
the Net Sales of Assignee or of any Assignee Entity or of a licensee or
sublicensee of Patents of Assignee or any Assignee Entity, Assignee shall inform
Assignor in writing of the Date of First Commercial Sale with respect to each
Product in each country as soon as practicable after making of each such First
Commercial Sale.
          (b) For the purpose of computing the royalties due to Assignor
hereunder, the year shall be divided into two parts ending on June 30 and
December 31. Not later than ninety (90) days after each December and June in
each Calendar Year during the Payment Term, Assignee shall submit to Assignor a
full and detailed report of royalties or payments due Assignor under the terms
of this Agreement

 



--------------------------------------------------------------------------------



 



for the preceding half year (hereinafter “the Half-Year Report”), setting forth
the Net Sales upon which such royalties are computed and including at least

  (i)   the quantity of Products used, sold, transferred or otherwise disposed
of;     (ii)   the selling price of each Product;     (iii)   the deductions
permitted under subsection 1.e. hereof to arrive at Net Sales; and     (iv)  
the royalty computations and subject of payment.

If no royalties or other payments are due, a statement shall be sent to Assignor
stating such fact. Payment of the full amount of any royalties or other payments
due to Assignor for the preceding half year shall be made on even date with each
Half-Year Report on royalties and payments.
          (c) Within ninety (90) days after the end of each Calendar Year,
commencing on the Date of First Commercial Sale Assignee shall furnish Assignor
with a report (hereinafter “the Annual Report”), certified by the President or
Chief Financial Officer of Assignee relating to the royalties and other payments
due to Assignor pursuant to this Agreement in respect of the Calendar Year
covered by such Annual Report and containing the same details as those specified
in Section 3.b. above in respect of the Half-Year Report.
          (d) On reasonable notice and during regular business hours, Assignor
or the authorized representative of Assignor shall each have the right to
inspect the books of accounts, records and other relevant documentation of
Assignee or of Assignee Entity insofar as they relate to the production,
marketing and sale of the Products, in order to ascertain or verify the amount
of royalties and other payments due to Assignor hereunder, and the accuracy of
the information provided to Assignor in the aforementioned reports.

 



--------------------------------------------------------------------------------



 



Method of Payment
          (e) Royalties and other payments due to Assignor hereunder shall be
paid to Assignor in United States dollars. Any such royalties on or other
payments relating to transactions in a foreign currency shall be converted into
United States dollars based on the closing buying rate of the Morgan Guaranty
Trust Company of New York applicable to transactions under exchange regulations
for the particular currency on the last business day of the accounting period
for which such royalty or other payment is due.
     3. Liability and Indemnification
          (a) Assignee shall indemnify, defend and hold harmless Assignor and
his heirs and assigns (the “Indemnitees”), against any liability, damage, loss
or expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon the Indemnitees or any one of them in connection
with any claims, suits, actions, demands or judgments (i) arising out of the
design, production, manufacture, sale, use in commerce or in human clinical
trials, lease, or promotion by Assignee or by licensees or sublicensees,
Assignee Entity or agent of Assignee of any Product, process or service relating
to, or developed pursuant to, this Agreement or (ii) arising out of any other
activities to be carried out pursuant to this Agreement.
          (b) With respect to an Indemnitee, Assignee’s indemnification under
subsection (a) of this Section 4 shall not apply to any liability, damage, loss
or expense to the extent that it is attributable to the negligent activities or
willful default of any such Indemnitee.
Assignee agrees, at its own expense, to provide attorneys reasonably acceptable
to Assignor to defend against any actions brought or filed against any
Indemnitee with respect to the subject of indemnity to which such Indemnitee is
entitled hereunder, whether or not such actions are rightfully brought and
Assignee shall have conduct of the defense to any such actions.
     4. Expiry and Termination
          (a) This Agreement shall expire upon the expiration of the Payment
Term in all countries.
          (b) Any amount payable hereunder by Assignee to Dr. Chain, which has
not been paid by the date on which such payment is due, shall bear interest from
such date until the date on which such payment is made, at the rate of two
percent (2%) per annum in excess of the prime rate prevailing at the Citibank,
N.A., in New York, during the period of arrears and such amount and the interest
thereon may be set off against any amount due, whether in terms of this
Agreement or otherwise, to the party in default by any non-defaulting party.

 



--------------------------------------------------------------------------------



 



          (c) Termination of this Agreement shall not relieve either party of
any obligation to the other party incurred prior to such termination.
Representation and Warranties by Assignee
          Assignee hereby represents and warrants to Assignor as follows:
     (1) Assignee is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Assignee has been granted all
requisite power and authority to carry on its business and to own and operate
its properties and assets. The execution, delivery and performance of this
Agreement have been duly authorized by the Board of Directors of Assignee.
     (2) There is no pending or, to Assignee’s knowledge, threatened litigation
involving Assignee which would have any effect on this Agreement or on
Assignee’s ability to perform its obligation hereunder; and
     (3) There is no indenture, contract, or agreement to which Assignee is a
party or by which Assignee is bound which prohibits or would prohibit the
execution and delivery by Assignee of this Agreement or the performance or
observance by Assignee of any term or condition of this Agreement.
     5. Miscellaneous
          (a) If any provision of this Agreement is determined to be invalid or
void, the remaining provisions shall remain in effect.
          (b) This Agreement shall be deemed to have been made in the State of
New York and shall be governed and interpreted in all respects under the laws of
the State of New York.
          (c) Any dispute arising under this Agreement shall be resolved in an
action in the courts of New York State or the federal courts located in New York
State, and the parties hereby consent to personal jurisdiction of such courts in
any action.
          (d) All payments or notices required or permitted to be given under
this Agreement shall be given in writing and shall be effective when either
personally delivered or deposited, postage prepaid, with a national postal
service by registered or certified mail (airmail if international), addressed as
follows:

2



--------------------------------------------------------------------------------



 



     
To Dr. B. Chain:
  829 Finchley Rd.
 
  London NWII 8AJ
 
  UK
 
   
To Assignee
  Assignee Biopharmaceuticals (USA) Inc.
 
  8 Hamarpeh Street
 
  Building 12
 
  Har Hozim Jerusalem 97774 Israel
 
   
 
  Attention: Dr. Daniel Chain

or such other address or addresses as any party may hereafter specify by written
notice to the others. Such notices and communications shall be deemed effective
on the date of delivery or fourteen (14) days after having been sent by
registered or certified mail, whichever is earlier.
          (e) This Agreement (and the annexed Schedule) constitute the entire
Agreement between the parties and no variation, modification or waiver of any of
the terms or conditions hereof shall be deemed valid unless made in writing and
signed by all parties hereto. This Agreement supersedes any and all prior
agreements or understandings, whether oral or written, between Assignee and
Assignor in connection with the subject matter hereof.
          (f) No waiver by any party of any non-performance or violation by any
other party of any of the covenants, obligations or agreements of such other
party hereunder shall be deemed to be a waiver of any subsequent violation or
non-performance of the same or any other covenant, agreement or obligation, nor
shall forbearance by any party be deemed to be a waiver by such party of its
rights or remedies with respect to such violation or non-performance.
          (g) The descriptive headings contained in this Agreement are included
for convenience and reference only and shall not be held to expand, modify or
aid in the interpretation, construction or meaning of this Agreement.
          (h) It is not the intent of the parties to create a partnership or
joint venture or to assume partnership responsibility or liability. The
obligations of the parties shall be limited to those set out herein and such
obligations shall be several and not joint.

3



--------------------------------------------------------------------------------



 



     IN WITNESS whereof the parties hereto have executed this Agreement the day
and year first above written.

         
 
  /s/ B. Chain    
 
       
 
  Dr. Benjamin Chain    

LONDON
UK
     On this 6th day of June 2000, personally appeared B.Chain, to me known and
know to me to be                                          , the assignor above
named, and acknowledged that he executed the foregoing Assignment on behalf of
said assignor pursuant to authority duly received.

                  /s/ Michelle Vinder    
 
            Witness         Michelle Vinder         829 Finchley Rd., London    
 
                Minset Biopharmaceuticals (USA), Inc.    
 
           
 
  By:   /s/ Daniel Chain    
 
                Name: Daniel Chain         Title: President    
 
           
STATE OF                                  )
           
                                                     )
           
COUNTY OF                              )
           

4